              Case 2:21-cv-01320-JAD-BNW Document 6 Filed 09/21/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Ronald J. Allison,                                          Case No. 2:21-cv-01320-JAD-BNW

 5                      Plaintiff
                v.
 6                                                                       Order Dismissing
         Clark County Detention Center,                                  and Closing Case
 7
                        Defendant
 8

 9            Plaintiff Ronald J. Allison brings this civil-rights lawsuit to redress constitutional

10 violations that he claims he suffered while incarcerated at the Clark County Detention Center.

11 On July 19, 2021, this Court ordered the plaintiff to file a complaint in compliance with Local

12 Special Rule 2-1 (LSR 2-1) and either pay the $402 filing fee or file a complete in forma

13 pauperis application by September 14, 2021. 1 On July 26, 2021, the Court's July 19, 2021 order

14 was returned as undeliverable from the Clark County Detention Center. 2 Plaintiff has failed to

15 apprise the Court of his updated address. 3 The September 14, 2021, deadline expired without the

16 submission of a complaint in compliance with LSR 2-1 or the filing of an application or payment

17 of the filing fee.

18

19   1
         ECF No. 3.
20   2
         ECF No. 4.
     3
     Nevada Local Rule of Practice IA 3-1 provides that a “pro se party must immediately file with
21
   the court written notification of any change of mailing address, email address, telephone number,
   or facsimile number. The notification must include proof of service on each opposing party or
22
   the party’s attorney. Failure to comply with this rule may result in the dismissal of the action,
   entry of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.
23
   IA 3-1.
              Case 2:21-cv-01320-JAD-BNW Document 6 Filed 09/21/21 Page 2 of 3




 1            District courts have the inherent power to control their dockets and “[i]n the exercise of

 2 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

 3 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

 4 court order, or failure to comply with local rules. 5 In determining whether to dismiss an action

 5 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 6 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 7 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 8 availability of less drastic alternatives. 6

 9            The first two factors, the public’s interest in expeditiously resolving this litigation and the

10 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

11 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

12 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

13 ordered by the court or prosecuting an action. 7 A court’s warning to a party that its failure to

14 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

15 alternatives” requirement, 8 and that warning was given here. 9 The fourth factor—the public

16
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
17
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
18 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 6 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 7
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
         ECF No 3 at 3.

                                                         2
          Case 2:21-cv-01320-JAD-BNW Document 6 Filed 09/21/21 Page 3 of 3




 1 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

 2 favoring dismissal.

 3         IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

 4 based on the plaintiff’s failure to file a complaint in compliance with LSR 2-1 and an application

 5 to proceed in forma pauperis or pay the filing fee as ordered. The Clerk of Court is directed to

 6 ENTER JUDGMENT accordingly and CLOSE THIS CASE. No other documents may be

 7 filed in this now-closed case. If Ronald J. Allison wishes to pursue his claims, he must file a

 8 complaint in compliance with LSR 2-1 in a new case, and he must either pay the $402 filing fee

 9 or file a complete in forma pauperis application in that new case.

10         Dated: September 21, 2021

11                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
